DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 4/30/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 4/30/2021 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 4/18/2019 and 10/25/2018 have been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2 further in view of D3
 	Dl: CN102290413A (21 December 2011, description, paragraphs 0048-0064, and figures 2-9)
D2: CN104867972A (26 August 2015, description, paragraphs 0084-0095, figures 2,10-14)
D3: CN105609422A (25 May 2016, description, paragraphs 0074-0092, figures 1-11)
a.	Regarding claim 1-7 Dl discloses an array substrate, a manufacturing method thereof and a liquid crystal display comprising the array substrate, comprising a base substrate 1, a plurality of gate lines 10 positioned on the substrate, a gate electrode 2 corresponding to each gate line 10, a gate insulating layer 3 positioned on the gate line 10 and a second gate insulating layer 5 positioned on the gate electrode 2, and two first 
D2 discloses a DMOS device and a manufacturing method thereof. The DMOS device comprises a driving resistor (equivalent to a gate line) made of polysilicon material and gate polysilicon, which corresponds to the driving resistor and arranged at intervals and on the same layer as the driving resistor, above the substrate; a dielectric layer (equivalent to a gate insulating layer) is arranged on the drive resistor and the gate polysilicon, and a through hole is etched in the dielectric layer to expose the driving resistor and the gate polysilicon; a metal layer on the dielectric layer fills the through hole to connect the driving resistor and the gate polysilicon.
D3 discloses an array substrate, and depositing an amorphous silicon layer 106 on a gate insulating layer 105', forming a polycrystalline semiconductor layer 106' by using an excimer laser annealing process, patterning to form a pattern 106" of the polysilicon semiconductor layer, and forming an amorphous silicon semiconductor layer 107 and source and drain electrodes 108 A and 108B on the poly silicon semiconductor layer.
Dl is the prior art closest to claims 1-7 which differ from Dl in that: a polysilicon semiconductor layer is positioned on the gate insulating layer; the first via hole and the second via hole expose the gate electrode and the gate line respectively, and the conductive connection layer fills the two via holes to communicate the gate electrode and the gate line. 
However, the above distinguishing technical features have been disclosed by D2 and D3. It is obvious to a person skilled in the art to arrive at the technical solution of claims 1 by combining 
Regarding claim 1, Since Dl has already disclosed a liquid crystal display including an array substrate (equivalent to a display panel).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812